Citation Nr: 0502305	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the disability rating 
for PTSD to 30 percent.  

The veteran testified at a video conference hearing before 
the Board in October 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a higher disability rating for his service-
connected PTSD.  

In a June 2002 statement, Dr. W.F. indicated that the 
veteran's PTSD symptomatology significantly impaired his 
ability to function in the workplace and in his personal 
life.  Dr. F. also noted that the veteran "self medicated" 
with alcohol and that this needed to be addressed.  

VA psychiatric examination in September 2002 resulted in 
diagnoses of major depressive disorder, PTSD, and alcohol 
dependence.  The VA examiner treated the veteran's alcohol 
dependence and depression as separate from his PTSD; however, 
while noting that the veteran regularly used alcohol prior to 
his military service, the VA examiner concluded that "[h]is 
Army experience significantly increased his alcohol use to 
the point of dependence."  
In the Board's opinion, the record reasonably raises the 
question of whether the veteran's alcohol dependence is 
proximately due to or the result of the service-connected 
PTSD.  In this regard, the Board notes that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) held that a 
veteran can receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  In view of the 
foregoing, the Board will remand the case for a VA 
examination that addresses such a possible connection between 
PTSD and alcohol dependence in more detail.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
whether any causal relationship exists 
between his service-connected PTSD and 
alcohol dependence, and the nature and 
extent of severity of PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.

The VA examiner should provide an opinion 
as to whether it is as least as likely as 
not that the veteran's alcohol dependence 
is the result of his PTSD.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
Concerning this, the VA examiner should 
consider the report of the September 2002 
VA examiner who, while noting that the 
veteran regularly used alcohol prior to 
his military service, concluded that 
"[h]is Army experience significantly 
increased his alcohol use to the point of 
dependence."  In addition, the examiner 
should consider the June 2002 statement 
of the private physician, Dr. W.F., who 
indicated that the veteran "self 
medicated" with alcohol.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD, and from alcohol and any other 
psychiatric disorders found on 
examination.

A complete rationale should be offered 
for all opinions and conclusions 
expressed.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If it is 
concluded that alcohol dependence/abuse 
is a symptom of the service-connected 
PTSD, the RO should consider this in 
rating the PTSD.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




